Citation Nr: 1717615	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  12-00 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent disabling for lumbar spine disability.

2. Entitlement to an initial rating in excess of 10 percent disabling for right great toe hallux valgus.

3. Entitlement to an initial compensable rating for bilateral onychomycosis.

4. Entitlement to an initial compensable rating for left foot plantar fasciitis.

5. Entitlement to an initial compensable rating for actinic keratosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to September 2010.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of the appeal, a February 2013 rating decision granted increased ratings for lumbar spine disability of 20 percent, effective October 1, 2010, and right great toe hallux valgus of 10 percent, effective October 1, 2010.  As those ratings are not the maximum allowable, those issues remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993). 

In June 2014, the Board remanded this case and instructed the RO to obtain new VA examinations to determine the current nature and severity of the Veteran's service-connected claims on appeal.  The RO was additionally requested to contact the Social Security Administration (SSA) and attempt to obtain records relating to any disability benefits provided to the Veteran.  The Board notes that an August 2014 response from SSA noted that they did not have any medical records.  Additionally, the requested VA examinations were obtained in November 2014 and have been associated with the claims file.  Accordingly, after reviewing the actions of the Agency of Original Jurisdiction, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 Board decision that denied an increased rating for skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The VA disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains at least one claim (entitlement to an initial compensable rating for actinic keratosis) that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.


FINDINGS OF FACT

1. At no time has the Veteran's lumbar spine disability resulted in forward flexion of 30 degrees or less or ankylosis.

2. The Veteran's right great toe hallux valgus with surgical resection of the metatarsal head is at most moderate in severity and not equivalent to amputation of the right great toe.

3. The Veteran's diagnosed arthritis of the right great toe has been shown to be a natural progression of his service connected right great toe hallux valgus and is mild in severity; there is satisfactory evidence that the Veteran's right foot is affected by painful motion.

4. The Veteran's bilateral onychomycosis covers less than five percent of the entire body and exposed areas and has been treated by topical anti-fungal creams only.

5. The Veteran's service-connected left foot plantar fasciitis is not manifested by weight-bearing line over or medial to the great toe or inward bowing of the tendon Achilles.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 20 percent for lumbar spine disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5242 (2016).

2. The criteria for an initial rating in excess of 10 percent for hallux valgus of the right great toe have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5280 (2016).

3. The criteria for a separate compensable rating for arthritis of the right great toe have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Code 5003 (2016).

4. The criteria for an initial compensable rating for bilateral onychomycosis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.118, DCs 7806, 7813 (2016).

5. The criteria for an initial compensable rating for left foot plantar fasciitis have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, DCs 5299-5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The record shows that the Veteran was provided with a 38 U.S.C.A. § 5103(a)-compliant notice as to the underlying service connection claims in May 2010.  The May 2010 notice included information concerning establishing an effective date in the event of a successful claim.  As the appeal of ratings is a downstream issue, additional notice is not required.  38 C.F.R. § 3.159(b)(3) (2016); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA has satisfied the duty to notify the Veteran. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Veteran has not referred to any additional, unobtained, relevant, or other available evidence.  Consequently, the Board finds that the VA has satisfied the duty to assist provisions of law with regard to the claims on appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

When rating musculoskeletal disabilities on the basis of limited motion of a joint, VA must consider functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 and 4.45 are to be considered only in conjunction with diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  Where functional loss is alleged due to pain upon motion, the function of the musculoskeletal system and movements of joints must still be analyzed.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259 (1995).

Lumbar Spine Disability

Schedular ratings for disabilities of the spine are provided by application of The General Rating Formula for Diseases or Injuries of the Spine or by application of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a (2016).  The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2016). 

Under the General Rating Formula for Diseases or Injuries of the Spine, the diagnostic code criteria pertinent to lumbar spine disabilities provides that a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2016).

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2016). 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine (2016). 

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (5) (2016).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (1) (2016). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral extension are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases or Injuries of the Spine, Note (2) (2016).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 10 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2016).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a; Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2016).

The RO has rated the Veteran's lumbar spine disability under DC 5242.  Other disabilities of the lumbar spine are also rated using the General Formula or Intervertebral Disc Formula, so the rating criteria are the same.  DC 5003 also provides ratings for arthritis and directs the rater to first determine if a rating is warranted under the criteria for limitation of motion (LOM) and provides that if the amount of LOM is non-compensable under the criteria for the affected joint then the minimum rating for the affected joint is to be assigned.  38 C.F.R. § 4.71a, DC 5003 (2016).  A rating under DC 5003 cannot be combined with a rating based on LOM.  Therefore, no higher or separate rating is warranted pursuant to DC 5003. 

A May 2010 Disability Benefits Questionnaire (DBQ) shows the Veteran reported symptoms of stiffness and decreased motion.  He denied fatigue, spasms, paresthesia, numbness and weakness.  Pain was reported localized and constant, and the pain level was reportedly severe.  Additionally, the Veteran reported no bowel or bladder problems associated with his lumbar spine disability.  The Veteran was found to have a normal posture and normal gait.  The examiner found no evidence of radiating pain, muscle spasm, tenderness or guarding.  Additionally, the examiner found no weakness and muscle tone was noted as normal.  The Veteran's lumbar spine disability was manifested by the following ROM findings: forward flexion to 80 degrees with pain noted at 80 degrees; extension to 20 degrees with pain noted at 20 degrees; bilateral lateral flexion to 30 degrees with pain noted at 30 degrees; and bilateral rotation to 30 degrees with pain noted at 30 degrees.  Lastly, function of the spine was not found limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  

A November 2011 VA medical record noted no complaints of bowel or bladder symptoms or radiculopathy.  The Veteran reported running five to six miles per day, forty-five miles on a stationary bicycle, and working out two to three hours per day including free weights, flutter kicks and abdominal bicycles.  The physician noted chronic sacroiliac strains secondary to tight muscle groups and an excessive exercise program.

At a December 2012 VA examination, the Veteran's lumbar spine disability was manifested by the following ROM findings: forward flexion to 45 degrees with painful motion beginning at 45 degrees; extension to 20 degrees with painful motion beginning at 20 degrees; right lateral flexion to 25 degrees with painful motion beginning at 25 degrees; left lateral flexion to 20 degrees with painful motion beginning at  20 degrees; and bilateral lateral rotation to 25 degrees with painful motion beginning at 25 degrees.  No flare-ups were reported.  No additional limitation in ROM was found upon repetitive-use testing, although functional loss and/or functional impairment after repetitive use was found due to less movement than normal, pain on movement and interference with sitting, standing and/or weight bearing.  No muscle spasm, guarding or radicular pain or symptoms were found.  The Veteran did not require an assistive device as a normal mode of locomotion.   Lastly, the Veteran's lumbar spine disability was not found to impact his ability to work.  

In his February 2013 VA Form 9, the Veteran disagreed with the 20 percent rating for his lumbar spine disability and stated that he could not bend over like a normal person and he had extreme pain every day.

The Veteran underwent another VA examination to determine the current severity of his lumbar spine disability in November 2014.  The Veteran was diagnosed with degenerative joint and degenerative disc disease without radiculopathy.  The lumbar spine disability was manifested by the following ROM findings: forward flexion to 60 degrees with objective evidence of painful motion beginning at 60 degrees; extension to 20 degrees with objective evidence of painful motion beginning at 20 degrees; bilateral lateral flexion to 20 degrees with objective evidence of painful motion beginning at 20 degrees; and bilateral lateral rotation to 30 degrees with no objective evidence of painful motion.  No additional limitation in ROM was found following repetitive-use testing.  The Veteran reported aggravation by bending over to tie his shoes, lifting or carrying over 10 pounds, and sitting over 30 minutes.  He denied flare-ups.  The examiner found functional loss and functional impairment due to less movement than normal and pain on movement.  The examiner further found that the Veteran's lumbar spine disability impacted his ability to work due to limitations of lifting or prolonged standing.  No muscle spasm, guarding, or abnormal gait was found.  Additionally, although the Veteran reported pain that occasionally radiated to his buttocks, no signs or symptoms due to radiculopathy was found upon examination.  Lastly, no ankylosis was found.

The evidence of record establishes that the Veteran's lumbar spine disability has not been manifested by forward flexion less than 30 degrees.  Nor has the Veteran been diagnosed with ankylosis of the spine.  Therefore, based on the General Rating Formula for Diseases and Injuries of the Spine, the Board finds that a rating in excess of 20 percent for the entire period on appeal is not warranted.  

With regard to assigning higher disability ratings for the Veteran's lumbar spine disability according to 38 C.F.R. § 4.40 and 4.45, the Board acknowledges the Veteran's reported complaints of pain and painful motion.  The Board finds, however, that the rating criteria are intended to take into account functional limitations and that painful motion is already contemplated by the currently assigned 20 percent rating.  Therefore, the provisions of 38 C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher evaluation.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that in rating limitation of motion outside of the context of DC 5003, painful motion alone may not be deemed limitation of motion).  Therefore, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Accordingly, the preponderance of the evidence is against the assignment of a higher initial rating and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Great Toe Hallux Valgus

The Veteran's right great toe hallux valgus is rated 10 percent disabling under 38 C.F.R. § 4.71a, DC 5280.

A May 2010 DBQ shows the Veteran's right great toe hallux valgus manifested by numbness, tingling and anesthesia.  No abnormal sensation, pain, weakness or paralysis was found.  The Veteran described intermittent symptoms that occurred as often as twice per month with each episode lasting one day.  The number of episodes per year was ten.  Additionally, the Veteran's ability to perform daily functions during flare-ups was not affected and he was not currently receiving treatment for his condition.  Lastly, the Veteran reported overall functional impairment including an inability to perform sport activities for prolonged periods of time, difficulty walking, standing or running.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern.

The Veteran underwent surgery in June 2010 to resect the metatarsal head of his right great toe.  In February 2011, the Veteran filed a Notice of Disagreement (NOD) with the January 2011 rating decision stating that he had numbness and stinging pain in his toe since a motor pool accident in the 1980's.  The Veteran further stated that he recently had surgery on his great toe to correct improper alignment.  Other symptoms reported by the Veteran included a two inch scar.  Accordingly, he disagreed with the non-compensable rating.

A November 2011 VA medical record noted bilateral supinated feet.  The Veteran was advised to be fitted for orthotic inserts for his tennis shoes.  In February 2012, the Veteran complained of right foot pain at the site of the June 2010 bunionectomy.  The pain reportedly hurt at night while the Veteran slept, or when he was on his feet for extended periods of time.

During a December 2012 VA examination, the examiner found the Veteran's hallux valgus manifested by mild to moderate symptoms.  The Veteran's right foot was not manifested by Morton's neuroma, metatarsalgia, hammer toes, hallux rigidus, claw foot, malunion/nonunion of tarsal/metatarsal bones or other right foot injury.  Additionally, there was no evidence of a bilaterally weak foot and the Veteran did not use an assistive device for ambulation.  Imaging studies did not reveal any degenerative or traumatic arthritis.  The examiner did note a scar at the site of the Veteran's June 2010 bunionectomy.  The scar was not found painful or unstable.  Lastly, the Veteran's hallux valgus was not found to impact his ability to work.  

In his February 2013 VA Form 9, the Veteran disagreed with his 10 percent disability rating and requested a minimum 20 percent rating.  The Veteran asserted that his service connected right great toe disability caused a noticeable limp and that his injury caused his right foot to be smaller than his left.

At a November 2014 VA examination, the Veteran reported that his right foot disability hurt at night and was aggravated by walking over one half mile or standing over twenty minutes.  The Veteran did not report any further treatment for his disability since leaving service, nor did he report wearing special orthotics.  The Veteran additionally did not report flare-ups.  He did report functional loss or functional impairment due to pain and aggravation as noted above.  The examiner did not find swelling, characteristic callouses, extreme tenderness of the plantar surfaces, decreased longitudinal arch height on weight-bearing, marked deformity, or marked pronation.  Additionally, the examiner found that the weight-bearing line did not fall over or medial to the great toe, "inward" bowing of the Achilles tendon or marked inward displacement and severe spasm of the Achilles tendon on manipulation of one or both feet.  No hammer toe, Morton's neuroma, acquired pes cavus, malunion or nonunion of tarsal or metatarsal bones was noted and the Veteran did not have symptoms due to hallux rigidus.  Upon examination, the examiner found mild to moderate symptoms.  Additionally, the examiner diagnosed the Veteran with mild degenerative joint disease (DJD) of the right foot based on a November 2014 X-ray study.  The examiner found that DJD was a natural progression of residuals from the service-connected right foot hallux valgus.  Functional loss and LOM was caused by pain on movement, pain on weight-bearing, pain on non-weight-bearing, and lack of endurance.  The Veteran did not use an assistive device as a normal mode of locomotion.  The examiner noted a scar located at the right foot dorsum that measured 5 cm x .2 cm.  The scar was not found painful or unstable.  Lastly, the examiner found that the Veteran's diagnosed foot condition impacted his ability to work due to slightly limited mobility.

Diagnostic Codes 5276 through 5284 address disabilities of the foot.  Diagnostic Code 5276, applicable to acquired flatfoot, does not apply because the Veteran is not in receipt of service connection for this disability, nor are his symptoms of hallux valgus reasonably contemplated by the rating criteria under this diagnostic code.  Diagnostic Codes 5277 (weak foot), 5278 (claw foot), 5279 (Morton's disease), 5281 (hallux rigidus), and 5282 (hammer toe), do not apply because the Veteran does not have these disabilities. 

Diagnostic Code 5280, applicable to unilateral hallux valgus, provides for a 10 percent rating following a surgical resection of the metatarsal head, or for severe symptoms, if such symptoms are equivalent to amputation of the great toe.  The Veteran has undergone surgery to address his hallux valgus, and clinicians have characterized the Veteran's hallux valgus as mild to moderate in severity.  The Board cannot find that such symptoms are equivalent to an amputation of the great toe.  Accordingly, pursuant to DC 5280, the highest rating available to the Veteran is 10 percent based on surgical resection of the metatarsal head.

However, during the November 2014 VA examination the Veteran was additionally diagnosed with arthritis which was confirmed by X-ray findings.  Arthritis is rated pursuant to DC 5003.  Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of LOM under the appropriate diagnostic codes for the specific joint involved.  In the instant appeal, DC 5280 provides for a compensable rating, but not based on ROM.  Additionally, when LOM of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints.  LOM must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

As noted above, during the November 2014 VA examination, the examiner noted pain on movement, pain on weight-bearing and pain on non-weight-bearing.  Accordingly, the Board finds that a separate 10 percent rating is warranted for arthritis pursuant to DC 5003 which the VA examiner found was a natural progression from the service-connected right foot hallux valgus.

The Board has also considered ratings under DC 5284, which applies to other foot injuries.  However, clinicians have consistently described the Veteran's disability as mild to moderate in severity.  Thus, the highest rating pursuant to that diagnostic code is 10 percent; thus, rating the Veteran's disability under that diagnostic code does not provide the Veteran with a more beneficial outcome.

Lastly, the Board notes that in his February 2011 NOD, the Veteran asserted that a residual two inch scar from the June 2010 bunionectomy was a current symptom of his right great toe hallux valgus warranting a compensable rating.  As such, the Board has considered a compensable rating for the residual scar under 38 C.F.R. § 4.118, DCs 7801-7805.  

Initially, the Board finds that DCs 7800 (disfigurement of the head, face, or neck), 7801 (scars other than head, face, or neck, that are deep and nonlinear), and 7802 (superficial scars other than head, face, or neck, that do not cause limited motion, and that cover an area of 144 square inches or greater), are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  Under DC 7804, one or two scars that are unstable or painful warrants a 10 percent rating, three or four scars that are unstable or painful warrants a 20 percent rating, and five or more scars that are unstable or painful warrants a 30 percent rating.  38 C.F.R. § 4.118, DC 7804 (2016).   A review of the record shows that at no time during the period on appeal has the Veteran's scar residual been manifested by an unstable or painful scar.  Lastly, DC 7805 provides that scars (including linear scars) not otherwise rated under DCs 7800-7804 are to be rated based on any disabling effects not provided for by those codes.  However, the Veteran's residual scar is not manifested by any disabling effects.  Accordingly, based upon the evidence of record the Board finds that the Veteran's scar residual was not manifested by any symptoms subject to a compensable rating pursuant to the rating criteria under 38 C.F.R. § 4.118.  

In sum, the Board concludes that a preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for the Veteran's right great toe hallux valgus pursuant to DC 5280, and that claim is denied.  The Board further concludes that a separate 10 percent disability rating, but not higher, is warranted based on residual arthritis.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Bilateral Onychomycosis

The Veteran's bilateral onychomycosis has been rated non-compensable under DC 7813.  DC 7813 applies to dermatophytosis, including of the nails, and directs the rater to rate dermatophytosis as disfigurement of the head, face or neck under DC 7800, scars under DCs 7801-7805, or dermatitis pursuant to 7806, depending on the predominant disability.

As the Veteran's bilateral onychomycosis affects his bilateral toe nails, DC 7806 is for application.  Under DC 7806, a non-compensable rating is warranted if less than 5 percent of the entire body or less than 5 percent of exposed areas are affected and the Veteran requires no more than topical therapy during a 12 month period.  A 10 percent rating is warranted for dermatitis or eczema that involves at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas affected, or; requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected; or requiring systemic therapy for a total duration of 6 weeks or more, but not constantly, during the past 12-month period, warrants a 30 percent disability rating.  A 60 percent rating is warranted for dermatitis or eczema with more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or requiring constant or near-constant systemic therapy during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2016).

A May 2010 DBQ shows the Veteran's onychomycosis did not involve any areas exposed to the sun.  At the time of the examination the Veteran had not used intensive light therapy, psoralen (methoxsalen) plus ultraviolet light of A wavelength (PUVA) treatment or electron beam therapy for his condition.  The Veteran further reported no functional impairment due to his onychomycosis.  Upon examination, the physician noted onychomycosis on all toenails with the following characteristics: crusting, hyperpigmentation of less than six square inches, and abnormal texture of less than six square inches.  No ulceration, exfoliation, itching, shedding, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, LOM or skin lesions were found.  Lastly, the Veteran's onychomycosis was found to cover less than 1 percent of the whole body.

In February 2011, the Veteran filed a NOD with the January 2011 rating decision stating that he could not go barefoot in public due to embarrassment.  Accordingly, he disagreed with the non-compensable rating.

During a December 2012 VA examination, the Veteran was diagnosed with an infectious skin condition noted as onychomycosis with a date of diagnosis of 1985.  For the Veteran's onychomycosis, the approximate total body area covered was less than five percent, with no exposed area covered.   The examiner further found that the Veteran's bilateral onychomycosis was treated with clotrimazole, a topical medication, for more than six weeks in duration.  The Veteran's onychomycosis was not found to impact his ability to work.  

In his February 2013 VA Form 9, the Veteran disagreed with his non-compensable rating and requested a minimum 10 percent rating.  He asserted that his toenails were yellow and treatment had not helped.  He further asserted that he had to wear shoes in public due to embarrassment.

A June 2013 VA medical record shows that the Veteran was prescribed clotrimazole as treatment for his onychomycosis.  Another VA medical record shows that the Veteran was prescribed clotrimazole from December 2012 to December 2013.

At his November 2014 VA examination, the Veteran's diagnosed onychomycosis was characterized by all toenails thickened and grayish yellow in appearance.  The examiner noted that the Veteran had been treated with topical medications, but only noted topical medications associated with the treatment of his actinic keratosis.  No topical medication such as clotrimazole was noted as a current treatment for his service-connected onychomycosis.  The condition was not found to cause scarring or disfigurement of the head, face or neck, benign or malignant skin neoplasm, or systemic manifestations due to any skin disease.  No debilitating or non-debilitating episodes of urticarial, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis were found within the past twelve months.  The examiner additionally did not find any systemic manifestations due to any skin diseases (such as fever, weight loss or hypoproteinemia associated with skin conditions such as erythroderma).  The total body area exposed to the Veteran's onychomycosis was less than five percent.  Lastly, the Veteran's onychomycosis was not found to have impacted his ability to work. 

Based on the foregoing, the Board finds that an initial disability rating is not warranted.  The evidence does not indicate that at least 5 percent of the exposed or unexposed areas are affected, or that the Veteran required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during any 12-month period.  In this regard, the only medications shown to be prescribed are antifungal (clotrimazole) topical medications.

The topical antifungal cream that the Veteran used is not a corticosteroid or immunosuppressive drug.  Moreover, the topical antifungal cream clotrimazole is not like or similar to a corticosteroid or immunosuppressive drug.  See Warren v. McDonald, No. 28 Vet. App. 194 (2016) (under DC 7806, "[c]ompensation is available for all systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs").  In that decision, the Court relied on the VA Adjudication Procedure Manual (M21-1), for the definition of "systemic therapy," as "any oral or parenteral medication(s) prescribed by a medical professional to treat the underlying skin disorder."  Id. at n.2.

Medical dictionaries have defined "systemic" therapy as pertaining to or affecting the body as a whole.  See, e.g., Dorland's Illustrated Medical Dictionary 1848 (32nd ed. 2012).  A corticosteroid is "any of the 21-carbon steroids elaborated by the adrenal cortex . . . in response to corticotropin released by the pituitary gland or to angiotensin."  Id. at 425.  Corticosteroids "are used clinically for hormonal replacement therapy, for suppression of ACTH secretion by the anterior pituitary, as antineoplastic, anti-allergic, and anti-inflammatory agents, and to suppress immune responses."  Id.  An immunosuppressive or immunosuppressant agent is "an agent capable of suppressing immune responses."  Id. at 915.  Clotrimazole is a "broad-spectrum antifungal agent."  Id. at 379.  An antifungal medication is "an agent that is destructive to fungi."  Id. at 102. 

Despite the fact that the list of systemic therapies included in DC 7806 is not exhaustive, topical antifungal cream is not "like or similar to corticosteroids or other immunosuppressive drugs."

In sum, the Veteran's skin condition resulting from his bilateral onychomycosis has only affected less than 5 percent of total body area.  Further, the November 2014 examiner specifically noted that the Veteran did not have any systemic manifestations due to any skin disease (such as fever, weight loss, and hypoproteinemia).  Additionally, during the entire period on appeal, including during the May 2010 DBQ and December 2012 VA examinations, the Veteran's has not been shown to require immunosuppressive retinoids, sympathomimetics, PUVA or UVB treatments, or electron beam therapy.  As such, the Board finds that a higher rating by analogy is not warranted under DC 7817.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for bilateral onychomycosis.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Foot Plantar Fasciitis

The Veteran's plantar fasciitis is rated noncompensable under DC 5276 for pes planus by analogy.  38 C.F.R. § 4.71a (2016).

Musculoskeletal disabilities of the foot are rated under DCs 5276 through 5284, but do not include a diagnostic code specifically for plantar fasciitis.  38 C.F.R. § 4.71a.  When an unlisted condition is encountered, it will be permissible to rate under a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided. 38 C.F.R. § 4.20 (2016).

Under this diagnostic code, mild bilateral pes planus with symptoms relieved by built-up shoe or arch support warrants a noncompensable evaluation.  Moderate bilateral pes planus with weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, and pain on manipulation and use of the feet warrants a 10 percent evaluation.  Severe acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, that is bilateral in nature warrants a 30 percent evaluation.  Pronounced acquired flatfoot with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances that are bilateral in nature warrants a 50 percent evaluation.  Id. 

Alternately, other foot injuries can be evaluated under DC 5284.  38 C.F.R. § 4.71a. Moderate foot injury residuals are rated 10 percent disabling; moderately severe residuals are rated 20 percent disabling; and severe residuals are rated 30 percent disabling.  Id.  A 40 percent evaluation is assignable with actual loss of use of the foot.  Id., Note.

A May 2010 DBQ shows that the Veteran reported pain in his left foot which occurred once per week with each episode lasting three hours.  Pain was described as aching and sharp and rated ten on a scale to ten.  Pain was additionally exacerbated by physical activity and stress and relieved by rest and medication.  Standing or walking reportedly produced pain and weakness; however at rest he did not have any pain, weakness, stiffness, swelling or fatigue.  Lastly, the Veteran reported functional impairment due to his left foot plantar fasciitis including difficulty running, walking or standing for long periods of time.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern.  

A November 2011 VA medical record noted bilateral supinated feet.  The Veteran was advised to be fitted for orthotic inserts for his tennis shoes.

During a December 2012 VA examination of the Veteran reported left foot pain with standing and walking.  The Veteran further reported that he could stand for ten to fifteen minutes and walk twenty minutes with pain.  No pain at rest was reported.  He further complained of pain on the plantar arch and some swelling with prolonged standing and walking.  He did not use an arch support as previous use of an arch support did not provide any relief.  The examiner found the Veteran's left foot plantar fasciitis not manifested by Morton's neuroma, metatarsalgia, hammer toes, hallux rigidus, claw foot, malunion/nonunion of tarsal/metatarsal bones or other right foot injury.  Additionally, there was no evidence of a weak left foot and the Veteran did not use an assistive device for ambulation.  The Veteran's plantar fasciitis was not found to impact his ability to work.

In his February 2013 VA Form 9, the Veteran disagreed with his non-compensable rating and requested a minimum 10 percent rating.  The Veteran asserted that his left foot plantar fasciitis affected his ability to walk and run.  He further asserted that he had to sit until his left foot disability healed each time it flared-up.

The Veteran underwent a VA examination in November 2014.  The examiner diagnosed the Veteran with plantar fasciitis of the left foot.  The examiner found that the left foot disability had not changed since the December 2012 VA examination and that the condition did not interfere with standing or mobility as much as the right foot.  The Veteran did not report flare-ups and the examiner did not find pain on use, pain on manipulation, swelling, characteristic callouses, extreme tenderness of the plantar surfaces, decreased longitudinal arch height on weight-bearing, marked deformity, or marked pronation.  Additionally, the examiner found that the weight-bearing line did not fall over or medial to the great toe, "inward" bowing of the Achilles tendon or marked inward displacement and severe spasm of the Achilles tendon on manipulation of one or both feet.  No hammer toe, Morton's neuroma, acquired pes cavus, malunion or nonunion of tarsal or metatarsal bones were noted and the Veteran did not have symptoms due to hallux rigidus.  The Veteran additionally did not use an assistive device for ambulation.  Lastly, the examiner found that the Veteran's diagnosed foot condition impacted his ability to work due to slightly limited mobility.

Based upon the preceding evidence, the criteria for a compensable disability rating for left foot plantar fasciitis under DC 5276 are not met.  The Veteran's record does not show much in the way of treatment for this condition.  Moreover, although the Veteran reported pain on use of the left feet, there is no objective evidence of moderate pes planus characterized by weight-bearing line over or medial to the great toe or inward bowing of the tendon Achilles as required for a 10 percent evaluation.  Therefore, the Board finds that an initial compensable disability rating is not warranted under DC 5276.  See 38 C.F.R. § 4.71a.  

The Board has also considered ratings under diagnostic Codes 5277 through 5283 address disabilities of the foot.  However, diagnostic Codes 5277 (weak foot), 5278 (claw foot), 5279 (Morton's disease), 5280 (hallux valgus), 5281 (hallux rigidus), 5282 (hammer toe), and 5283 (malunion of, or nonunion of tarsal or metatarsal bones) do not apply because the Veteran's left foot has not been shown to have been manifested by those disabilities. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for left foot plantar fasciitis.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5242 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Extraschedular Consideration

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds that referral for extraschedular consideration is not warranted.  The evidence of record shows that, throughout the period on appeal, the Veteran's service-connected lumbar spine disability, right great toe hallux valgus, bilateral onychomycosis and left foot plantar fasciitis were adequately contemplated by the regular schedule rating criteria.  As to the Veteran's initial ratings, and as noted above, evaluations in excess of those assigned are provided for certain manifestations of the Veteran's service-connected conditions on appeal, but the medical evidence reflects that those manifestations were not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's lumbar spine disability, right great toe hallux valgus, bilateral onychomycosis and left foot plantar fasciitis during the entire period on appeal.  

The primary symptoms of the Veteran's lumbar spine disability included limited ROM and pain on movement.  The Veteran's right great toe hallux valgus was manifested by mild to moderate symptoms including pain on movement, pain on weight-bearing, pain on non-weight bearing and lack of endurance.  Additionally, the Board provided a separate rating based on a residual arthritic condition associated with the service-connected hallux valgus.  Symptoms of the Veteran's bilateral onychomycosis included thickened, greyish toenails and the Veteran was shown to use only anti-fungal topical cream as treatment.  Lastly, with regard to the service-connected left foot plantar fasciitis, the Veteran reported pain but his disability was not manifested by weight-bearing line over or medial to the great toe or "inward" bowing of the Achilles tendon.  When comparing the manifestations of the Veteran's various disability pictures with the symptoms contemplated by the rating schedule for each of the service-connected disabilities on appeal, the Board finds the Veteran's experiences are contemplated by the evaluations assigned. 

Consequently, the Board finds that referral for extraschedular consideration is not required.  Therefore, there is no need to consider the downstream consideration of whether there was marked interference with the Veteran's employment or frequent hospitalizations.  38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Finally, the Board notes that a claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In that regard, the Board notes that in his January 2012 NOD, the Veteran asserted that he was having a hard time finding employment due to his service-connected conditions.  In a June 2012 letter, the RO recognized a potential TDIU claim based on the Veteran's NOD.  The RO further requested that the Veteran complete and return an enclosed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, if he was claiming an inability to secure and follow substantially gainful employment because of his service connected conditions.  The record does not reflect that the Veteran completed and returned that form and no further communication regarding this issue is reflected in the record.  Thus, the Board finds that an implied claim for a total disability rating based on unemployability had not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial rating in excess of 20 percent disabling for lumbar spine disability is denied.

Entitlement to an initial rating in excess of 10 percent disabling for right great toe hallux valgus is denied

Entitlement to a separate 10 percent disability rating for arthritic residuals of right great toe is granted.

Entitlement to an initial compensable rating for bilateral onychomycosis is denied.

Entitlement to an initial compensable rating for left foot plantar fasciitis is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


